DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 34-50, drawn to a device.
Group 2, claim 51, drawn to a method for moving two components relative to one another.
Group 3, claim 52, drawn to a method for controlling a movement of two components of a vehicle door relative to one another.
Group 4, claim 53, drawn to a method for smoothly moving a vehicle door by way of a drive unit and a brake unit.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Drive device, Figures 2a, drive motor 75 by way of the drive housing 71 is coupled in a rotationally fixed manner to the second component 33, and threaded2 spindle 4 is plotted on the second component 333 which interacts with the spindle nut 5 of the third component4 34.
Species 2: Drive device, Figure 2b, drive shaft 72 is coupled in a rotationally fixed manner17 directly to the second component 33, and pinion19 77 is connected in a rotationally fixed manner to the20 drive housing 71.
Species 3: Drive device, Figure 3a, the drive motor 75, by way13 of the housing 71 thereof, is rotatably received within the14 second component 33. The actuator 80 is deployable such that a form-16 fitting connection between the first component 32 and the17 drive housing 71 of the drive installation 70 is achieved.18 The shaft 72 is rotated in a rotation of19 the drive motor, on account of which a corresponding rotary20 movement of the second component 33 is achieved by way of21 the rotationally fixed coupling of the pinion 77 to the22 second component 33.
Species 4: Drive device, Figure 3b, drive motor 75 by way17 of the drive housing 71 thereof is rotatably mounted on a18 receptacle of the first component 32. The drive shaft 72 is19 coupled in a rotationally fixed manner to the second20 component 33 by way of the pinion 77.
Species 5: Drive device, Figure 4, drive motor 75 is received in a rotationally fixed manner in the second component 33. The drive shaft is equipped with an out-of-round operative face 85 which can be coupled to a correspondingly out-of-round operative face 84 of the actuator 80.
Species 6: Drive device, Figures 6a-6d, device 50 comprises connector units 151 and 152 for assembly on a motor vehicle. The first component 32 is fixedly connected to the door component 100. A rotary receptacle 3 is provided on the first component 32. The second component 33 is rotatably mounted on the rotary receptacle 3, wherein the second component 33 on the external side comprises a threaded spindle 4 and to this extent is configured as a spindle unit 4. The spindle unit 5 comprises a spindle nut 5 having an internal thread which meshes with the external thread of the spindle unit 4 of the second component 33. An axial movement of the two connector units relative to each other is converted to a rotary movement by way of the mutually engaging spindle units 4 and 5. A brake installation 1 for braking the rotary movement is configured in the interior of the second component 33. The coupling profile 153 is received on the third component 34 so as to be pivotable about the pivot axle 34a. The pivot axle 34a can be configured as a bolt or an axle stub on the third component 34, and pivotably receive a5 boss of the coupling profile 153.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  34, 51, 52, and 53
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a drive unit or drive installation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least US 6,334,276 to Marin-Martinod et al., which discloses the corresponding technical feature.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the restriction and the availability of the foreign applicant.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634